Citation Nr: 0506566	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  01-07 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
St. Louis, Missouri Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
right ankle disability, a right knee disability, a right toe 
disability, as well as hidradenitis suppurativa.

The Board notes that in his September 2000 Notice of 
Disagreement (NOD), the veteran indicated that he wanted to 
appeal the denial of service connection for his right ankle 
disability, his right knee disability, as well as is 
hidradenitis suppurativa.  He also indicated that he wanted 
to withdraw the issue of service connection for a right toe 
disability.

In July 2001, the RO issued a Statement of the Case (SOC) for 
the issue of entitlement to service connection for a right 
ankle disability.  The veteran submitted a timely substantive 
appeal on that issue.  Thus, the Board concludes that it has 
jurisdiction over the issue of entitlement to service 
connection for a right ankle disability.  

In March 2002, the RO readjudicated the issues service 
connection for a right knee disability, a right toe 
disability, as well as hidradenitis suppurativa, under the 
requirements of the VCAA.  In December 2003, the RO issued a 
SOC for the issues of service connection for a right knee 
disability and hidradenitis suppurativa.  (The Board observes 
that as mentioned above, the veteran had previously filed a 
NOD with these two issues in September 2000).  However, the 
Board notes that the veteran did not submit a timely 
substantive appeal on the issues, and, as such, concludes 
that it does not have jurisdiction over these issues.

On his VA Form 9 received in August 2001, the veteran 
requested a BVA hearing.  However, in a statement received in 
October 2001, the veteran's representative indicated that the 
veteran did not want a Travel Board hearing, but rather 
wanted a hearing with the Decision Review Officer (DRO) in 
St. Louis, MO, which, later, was scheduled to occur in 
December 2001.  The record reflects that on the day of the 
December 2001 hearing, the veteran elected an informal 
conference instead of a hearing with a transcript.  A report 
of that informal conference has been associated with the 
claims folder.

The issue of entitlement to service connection for a right 
ankle disability was previously before the Board in November 
2003, at which time it was remanded for additional evidence.


FINDING OF FACT

A right ankle fracture pre-existed service, and has not been 
shown by competent evidence to have been chronically 
aggravated by active service.


CONCLUSION OF LAW

A pre-existing right ankle fracture was not aggravated by 
active service, and degenerative joint disease of the right 
ankle may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

A VA letter issued in December 2001 apprised the appellant of 
the information and evidence necessary to substantiate his 
claim for service connection for a right ankle disability, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also advised to send 
any evidence in his possession pertinent to the appeal to VA.  
As such, the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159.  

A recent case of the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with 38 U.S.C.A. 
§ 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  In the present case, the appellant's claim 
was filed and initially denied prior to the enactment of the 
VCAA.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA examination.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim for 
service connection for a right ankle disability.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim for service connection for an ankle disability.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual Background

On the report of medical history, taken in conjunction with 
the veteran's June 1967 enlistment examination, the veteran 
reported a history of broken bones and that he had had a 
previous ankle injury.  The doctor reported that the veteran 
had a history of a right ankle fracture and that he 
occasionally had pain after exercising.  On the report of 
medical examination, the examiner reported that the veteran's 
spine and musculoskeletal system and lower extremities were 
normal.

In a July 1970 service medical record, the veteran indicated 
that he had broken his right ankle seven years prior and that 
excessive walking caused him discomfort.  It was noted that 
the veteran was a policeman.  He was referred to the 
orthopedic clinic.

The veteran was seen in April 1971 with a complaint of pain 
in the right ankle.  Physical examination of the right ankle 
revealed swelling and that it was tender.  His strength was 
good.  An x-ray of the veteran's right ankle was taken in 
April 1971, pursuant to a reported history that the veteran 
had broken his ankle previously, and that it had reoccurred.  
The x-ray revealed deformity of the right distal tibia and 
fibula that was consistent with an old fracture.  The 
interpreting examiner noted that no acute fractures were 
visualized.

A May 1971 service medical record indicates that the veteran 
complained of a painful right ankle.  The examiner noted that 
the veteran had an old right ankle fracture that had healed 
in a less than satisfactory position.  The veteran reportedly 
experienced pain on prolonged walking or standing.  The 
examiner reported that the veteran worked as a policeman and 
had used arch supports and analgesics for relief.  The 
veteran was given a L2 profile that restricted aerobics.  The 
profile also indicated that the veteran should be given duty 
that did not require prolonged standing, walking, or 
strenuous use of the lower extremities.  The examiner also 
recommended that the veteran be assigned to duties other than 
standing on guard alert.

The report of the veteran's June 1971 separation examination 
reveals that the veteran's lower extremities, spine and 
musculoskeletal system were normal.  The examiner noted that 
the veteran had a broken right ankle in 1962, and that it was 
well healed and nonsymptomatic.  

In a private medical record dated in October 1997, the 
veteran reported having a problem with arthritis affecting 
multiple joints.  He did not reference the right ankle.  

A February 1999 VA medical report notes the veteran reported 
arthritis of multiple joints with the right ankle bothering 
him the most.  He also reported a history of a right ankle 
fracture.  Physical examination revealed the ankle was 
without edema.  The examiner's assessment was degenerative 
joint disease.

In August 1999, the veteran was afforded a VA orthopedic 
examination for compensation and pension purposes.  He gave a 
history of having a fracture of his right ankle at age 17.  
He further related that while in the service for four years, 
he was treated for symptoms of right ankle joint soreness, 
tenderness, and swelling with nonsteroidal medication and 
ankle wraps.  He also stated that after his discharge from 
service that he continued to have some difficulty with the 
ankle and that his ankle flared up with swelling and pain 
from time to time, especially when he did a good deal of 
walking or standing.  Physical examination revealed that the 
veteran's right ankle joint was tender to palpation, but that 
there was no swelling.  The veteran could dorsiflex to 10 
degrees, bilaterally, and could plantar flex to 40 degrees, 
bilaterally.  The examiner also indicated that the veteran 
limped favoring the right ankle, but there was no swelling or 
obvious disability on his physical.  An x-ray of the 
veteran's ankle, taken in conjunction with the examination, 
revealed a stable ankle with an unchanged fusion of the 
distal tibia and fibula.  The examiner diagnosed the veteran 
with degenerative joint disease of the right ankle and noted 
that the original injury of the right ankle occurred prior to 
service.

In a February 2000 private medical record, the veteran 
related that he injured his ankle in junior high school while 
playing football.  He indicated that he currently had 
intermittent and progressive pain with activities related to 
the ankle.  The veteran also related that his four years of 
service work aggravated his symptoms and that taking 
Ibuprofen on a chronic basis helped him considerably.  After 
an examination and x-rays, which showed a distal tibia/ 
fibula synostosis and mild to moderate join space narrowing 
suggestive of degenerative changes, the examiner's impression 
of the veteran's ankle was a right distal tibia/fibula 
synostosis that was most likely as a result of his injury in 
high school.  He also noted that he suspected that the 
veteran's symptoms were two-fold-one related to limitation 
of motion due to the synostosis, as well as his mild 
resultant degenerative changes.  The examiner further noted 
that he was specifically asked whether the veteran's four 
years of service could have aggravated the veteran's 
condition.  He responded that it "certainly could be with 
the degenerative changes of the ankle accumulative [effect] 
over time and potentially related to the synostosis."

In a June 2003 VA medical record, the examiner from the 
veteran's August 1999 examination was asked to review the 
veteran's claims file and report of examination and provide 
an opinion as to whether it was at least as likely as not 
that the veteran's right ankle disability was aggravated by 
active service.  After an additional review of the veteran's 
claims file, the examiner stated that, "A complete review of 
this patient's complaints with the longevity and the 
subsequent development of symptoms after service are old 
injuries likely as not aggravated by military service and 
which have continued intermittently to this day."

In June 2004, the same aforementioned examiner reexamined the 
veteran for compensation and pension purposes.  The examiner 
noted that the acute injury to the ankle occurred prior to 
service, but that the veteran's history would indicate that 
the service did exacerbate it.  He further indicated that it 
was a joint that showed fusion at the distal surface of the 
tibia and fibula, which caused some occasionally intermittent 
pain and swelling up to the present.  After an examination of 
the veteran's ankle, the examiner stated that:

This clinical history would indicate that 
the condition was aggravated at the time 
of active duty.  He had minor or no 
symptoms until the last ten years.  
Studies previously done have shown some 
immobilization of the right ankle joint 
due to the previous injury, which now has 
become some symptoms of joint 
deterioration of the right ankle...There is 
a remote possibility that this sequence 
of events has been present since before 
the service, which was aggravated at the 
time of service, and has gradually 
resulted in some consistent pain and 
which is explained by a natural 
progression of a problem originally 
exacerbated by military service quiescent 
for a long period of time , but now 
present with... some deterioration of the 
right ankle joint.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2004).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Analysis

The veteran asserts that service connection is warranted for 
a right ankle disability, currently shown as degenerative 
joint disease of the right ankle, status post a pre-existing 
right ankle fracture.  In this case, the Board is satisfied 
that the veteran's right ankle fracture clearly and 
unmistakably existed prior to service.  In this regard, the 
Board notes that a right ankle fracture was noted on the 
veteran's June 1967 enlistment examination, when it was 
indicated that the veteran occasionally had associated pain 
after exercising.  38 U.S.C.A. § 1111.  

Thus, the question becomes whether or not the veteran's right 
ankle fracture was aggravated by service, and whether any 
such aggravation was due to service or the natural 
progression of the condition.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306 (b)(2004).  In terms of aggravation, the 
Board finds that there was acute and transitory aggravation 
of the veteran's right ankle fracture during service on use.  
His service medical records reflect that in July 1970 he 
complained of discomfort with excessive walking.  He again 
complained of pain on prolonged walking and standing in May 
1971, at which time he was given a L2 profile that restricted 
prolonged standing, walking, or the strenuous use of his 
lower extremities and recommended that he be assigned to 
duties other than standing on guard alert.  The report of 
examination for separation from service in June 1971 revealed 
no relevant abnormal finding, despite noting the history of 
right ankle fracture.  The Board notes that in June 2003, a 
VA examiner, after a review and the veteran's claims file and 
an examination, opined that it was likely as not that the 
veteran's current ankle disability was an old injury likely 
as not aggravated by military service.  However, such opinion 
does not constitute a finding of chronic aggravation of the 
pre-existing right ankle fracture.  Rather, the manifestation 
of the pre-existing right ankle fracture noted on entrance on 
service, pain on use, was the same as that demonstrated 
during service.  Further, degenerative joint disease of the 
right ankle was initially demonstrated years after service.  
This was too remote from service to be reasonably related to 
service in the absence of demonstration of continuity of 
symptomatology.  

Further, the June 2004 VA examiner opined there was a remote 
possibility that the current manifestations of the veteran's 
right ankle disability, while acutely aggravated during 
service, was explained by a natural progression of the 
original disability.  Therefore, the Board concludes that the 
preponderance of the competent clinical evidence of record is 
against a finding that the veteran's pre-existing right ankle 
fracture was chronically aggravated by active service.  




ORDER

Entitlement to service connection for a right ankle 
disability is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


